Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the instant Application 16/517,474 filed on 7/19/2019. Claims 1-20 are pending. This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 7/19/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2016/0261465).

	As per claim 1, Gupta discloses a method for detecting an anomaly in devices, the method being performed by a computing device and comprising: acquiring operation information on a first device connected to a security management unit (SMU) of a first domain and operation information on a second device connected to a SMU of a second domain (Gupta, Fig. 11 and  Paragraph 0112 recites “Accordingly, in the distributed architecture 1100 shown in FIG. 11, the always-on monitoring device 1110 may receive one or more action logs 1122 from the observer devices 1112, 1114, the aggregator devices 1116, 1118, and the network traffic monitor 1120, wherein the always-on monitoring device 1110 may comprise a behavior vector extraction module 1130 configured to map the features contained in the action logs 1122 into an n-dimensional space to extract one or more behavior vectors 1132 that represent the observed behaviors.” Gupta is showing an example of a single network in which device behavior is monitored.  There are multiple of these networks to create a crowd source for the normal behavior for these devices.  “In that sense, the crowd source 1160 may allow the models used to determine normal versus anonymous behavior to be further built or otherwise developed over time based on behavioral analysis that may be conducted in other IoT environments, wherein any information learned through interaction with the crowd source 1150 may be provided to the analysis module 1140 to enhance the models that are developed over time and used to detect the anomalies in the distributed network 1100.”); 
(Gupta, Paragraph 0128 recites “In any case, at block 1620, the behavior observed at the refrigerator IoT device may then be compared to one or more models that represent normal behavior associated with the refrigerator IoT device and define one or more normal and/or abnormal threshold values that can be used to detect anomalous behavior. For example, in various embodiments, the one or more models may include information that indicates a normal (or abnormal) power consumption, ambient temperature, load, and/or other suitable state associated with the refrigerator IoT device. Accordingly, because the threshold values that are monitored to detect the anomalies can be normal or abnormal depending on context, the comparisons performed at block 1620 may further use location-specific information (e.g., local weather) to determine the threshold values compared to the behavior observed at the refrigerator IoT device to the extent that such contextual information is available.”),
	wherein the SMU of the first domain is not directly connected to the SMU of the second domain (Gupta, Paragraph 0112 recites “In that sense, the crowd source 1160 may allow the models used to determine normal versus anonymous behavior to be further built or otherwise developed over time based on behavioral analysis that may be conducted in other IoT environments, wherein any information learned through interaction with the crowd source 1150 may be provided to the analysis module 1140 to enhance the models that are developed over time and used to detect the anomalies in the distributed network 1100.”); )

	As per claim 2, Gupta discloses the method of claim 1, Gupta further discloses validating the anomaly based on a manufacturer of the first device being identical to a manufacturer of the second device (Gupta, Paragraph 0121 recites “For example, in various embodiments, the analysis module 1440 may analyze the aggregated behavior vectors according to comparisons with models specific to makes, versions, etc. associated with the devices that correspond to the observed behaviors, which may be obtained from manufacturers 1472 or other suitable repositories, based on behavior vectors from all devices in the IoT network 1400, a model specific to the IoT network 1400, and/or inputs and interactions from users associated with the IoT network 1400.”).

	As per claim 3, Gupta discloses the method of claim 2, Gupta further discloses validating the anomaly based on a product name of the first device being identical to a product name of the second device (Gupta, Paragraph 0121 recites “For example, in various embodiments, the analysis module 1440 may analyze the aggregated behavior vectors according to comparisons with models specific to makes, versions, etc. associated with the devices that correspond to the observed behaviors, which may be obtained from manufacturers 1472 or other suitable repositories, based on behavior vectors from all devices in the IoT network 1400, a model specific to the IoT network 1400, and/or inputs and interactions from users associated with the IoT network 1400.”).

	As per claim 1, Gupta discloses the method of claim 1, Gupta further discloses validating the anomaly based on the first domain being identical to the second domain (Gupta, Paragraph 0121 recites “For example, in various embodiments, the analysis module 1440 may analyze the aggregated behavior vectors according to comparisons with models specific to makes, versions, etc. associated with the devices that correspond to the observed behaviors, which may be obtained from manufacturers 1472 or other suitable repositories, based on behavior vectors from all devices in the IoT network 1400, a model specific to the IoT network 1400, and/or inputs and interactions from users associated with the IoT network 1400.”).

	As per claim 5, Gupta discloses the method of claim 4, Gupta further discloses validating the anomaly based on a product name of the first device being different from a product name of the second device and a manufacturer of the first device being identical to a manufacturer of the second device (Gupta, Paragraph 0121 recites “For example, in various embodiments, the analysis module 1440 may analyze the aggregated behavior vectors according to comparisons with models specific to makes, versions, etc. associated with the devices that correspond to the observed behaviors, which may be obtained from manufacturers 1472 or other suitable repositories, based on behavior vectors from all devices in the IoT network 1400, a model specific to the IoT network 1400, and/or inputs and interactions from users associated with the IoT network 1400.”).

	As per claim 6, Gupta discloses the method of claim 1, Gupta further discloses validating the anomaly based on the operation information of the first device being similar to the operation information of the second device (Gupta, Paragraph 0121 recites “For example, in various embodiments, the analysis module 1440 may analyze the aggregated behavior vectors according to comparisons with models specific to makes, versions, etc. associated with the devices that correspond to the observed behaviors, which may be obtained from manufacturers 1472 or other suitable repositories, based on behavior vectors from all devices in the IoT network 1400, a model specific to the IoT network 1400, and/or inputs and interactions from users associated with the IoT network 1400.”).

	As per claim 7, Gupta discloses the method of claim 6, Gupta further discloses validating the anomaly based on pattern information on behavior of the first device being similar to pattern information on behavior of the second device (Gupta, Paragraph 0121 recites “For example, in various embodiments, the analysis module 1440 may analyze the aggregated behavior vectors according to comparisons with models specific to makes, versions, etc. associated with the devices that correspond to the observed behaviors, which may be obtained from manufacturers 1472 or other suitable repositories, based on behavior vectors from all devices in the IoT network 1400, a model specific to the IoT network 1400, and/or inputs and interactions from users associated with the IoT network 1400.”).

	As per claim 8, Gupta discloses the method of claim 1, Gupta further discloses wherein detecting the anomaly comprises using information obtained by combining behavior information of the first device and behavior information of the second device different from the behavior information of the first device (Gupta, Paragraph 0121 recites “For example, in various embodiments, the analysis module 1440 may analyze the aggregated behavior vectors according to comparisons with models specific to makes, versions, etc. associated with the devices that correspond to the observed behaviors, which may be obtained from manufacturers 1472 or other suitable repositories, based on behavior vectors from all devices in the IoT network 1400, a model specific to the IoT network 1400, and/or inputs and interactions from users associated with the IoT network 1400.”).

	As per claim 9, Gupta discloses the method of claim 1, Gupta further discloses wherein detecting the anomaly comprises comparing a cycle of a power status of the first device with a cycle of a power status of the second device (Gupta, Paragraph 0101 recites “For example, in the exemplary behavior vector 932 shown above, the power_consumption, temperature_internal, and cpu_usage features have precise values whereas the internet_connectivity comprises a binary value, whereby the power_consumption, temperature_internal, and cpu_usage features have a finer granularity than the internet_connectivity feature. Accordingly, the analysis module 940 may aggregate the behavior vectors 932 that include one or more feature sets that can exhibit different observation granularities, wherein the analysis module 940 may analyze the aggregated behavior vectors 932 to detect one or more behavioral anomalies 944 that could indicate a potential malicious attack against the IoT device 900, malfunction or burn-out at the IoT device 900, or other anomalies 944 that may require further investigation, customer service, or other remediation. For example, in various embodiments, the analysis module 940 may analyze the aggregated behavior vectors 932 generated at the behavior vector extraction module 930 according to a comparison with a model specific to a make, version, etc. associated with the IoT device 900, wherein the model used in the comparison with the aggregated behavior vectors 932 may be obtained from a manufacturer associated with the IoT device 900 or other suitable repositories (e.g., a repository on a local IoT network that includes one or more models associated with other IoT devices that are identical or similar to the IoT device 900). Alternatively (or additionally), the model used in the comparison may comprise an overall state model associated with the local IoT network (e.g., where the "internet_connectivity" feature has a zero value to indicate that network connectivity was not present during the observation interval, the fact that network connectivity did not exist may not reflect a behavioral anomaly 944 if the overall state model associated with the local IoT network indicates a malfunction at the home gateway such that all devices in the local IoT network can be expected to have network connectivity problems).”).

	As per claim 10, Gupta discloses the method of claim 1, Gupta further discloses wherein detecting the anomaly comprises comparing process information of the first device with process information of the second device (Gupta, Paragraph 0121 recites “For example, in various embodiments, the analysis module 1440 may analyze the aggregated behavior vectors according to comparisons with models specific to makes, versions, etc. associated with the devices that correspond to the observed behaviors, which may be obtained from manufacturers 1472 or other suitable repositories, based on behavior vectors from all devices in the IoT network 1400, a model specific to the IoT network 1400, and/or inputs and interactions from users associated with the IoT network 1400.”).

	As per claim 11, Gupta discloses the method of claim 10, Gupta further discloses wherein detecting the anomaly further comprises comparing CPU usage of a process running in the first device with CPU usage of a process running in the second device (Gupta, Paragraph 0101 recites “For example, in the exemplary behavior vector 932 shown above, the power_consumption, temperature_internal, and cpu_usage features have precise values whereas the internet_connectivity comprises a binary value, whereby the power_consumption, temperature_internal, and cpu_usage features have a finer granularity than the internet_connectivity feature. Accordingly, the analysis module 940 may aggregate the behavior vectors 932 that include one or more feature sets that can exhibit different observation granularities, wherein the analysis module 940 may analyze the aggregated behavior vectors 932 to detect one or more behavioral anomalies 944 that could indicate a potential malicious attack against the IoT device 900, malfunction or burn-out at the IoT device 900, or other anomalies 944 that may require further investigation, customer service, or other remediation. For example, in various embodiments, the analysis module 940 may analyze the aggregated behavior vectors 932 generated at the behavior vector extraction module 930 according to a comparison with a model specific to a make, version, etc. associated with the IoT device 900, wherein the model used in the comparison with the aggregated behavior vectors 932 may be obtained from a manufacturer associated with the IoT device 900 or other suitable repositories (e.g., a repository on a local IoT network that includes one or more models associated with other IoT devices that are identical or similar to the IoT device 900). Alternatively (or additionally), the model used in the comparison may comprise an overall state model associated with the local IoT network (e.g., where the "internet_connectivity" feature has a zero value to indicate that network connectivity was not present during the observation interval, the fact that network connectivity did not exist may not reflect a behavioral anomaly 944 if the overall state model associated with the local IoT network indicates a malfunction at the home gateway such that all devices in the local IoT network can be expected to have network connectivity problems).”).

	As per claim 12, Gupta discloses the method of claim 10, Gupta further discloses wherein detecting the anomaly further comprises comparing memory usage of a process running in the first device with memory usage of a process running in the second device (Gupta, Paragraph 0101 recites “For example, in the exemplary behavior vector 932 shown above, the power_consumption, temperature_internal, and cpu_usage features have precise values whereas the internet_connectivity comprises a binary value, whereby the power_consumption, temperature_internal, and cpu_usage features have a finer granularity than the internet_connectivity feature. Accordingly, the analysis module 940 may aggregate the behavior vectors 932 that include one or more feature sets that can exhibit different observation granularities, wherein the analysis module 940 may analyze the aggregated behavior vectors 932 to detect one or more behavioral anomalies 944 that could indicate a potential malicious attack against the IoT device 900, malfunction or burn-out at the IoT device 900, or other anomalies 944 that may require further investigation, customer service, or other remediation. For example, in various embodiments, the analysis module 940 may analyze the aggregated behavior vectors 932 generated at the behavior vector extraction module 930 according to a comparison with a model specific to a make, version, etc. associated with the IoT device 900, wherein the model used in the comparison with the aggregated behavior vectors 932 may be obtained from a manufacturer associated with the IoT device 900 or other suitable repositories (e.g., a repository on a local IoT network that includes one or more models associated with other IoT devices that are identical or similar to the IoT device 900). Alternatively (or additionally), the model used in the comparison may comprise an overall state model associated with the local IoT network (e.g., where the "internet_connectivity" feature has a zero value to indicate that network connectivity was not present during the observation interval, the fact that network connectivity did not exist may not reflect a behavioral anomaly 944 if the overall state model associated with the local IoT network indicates a malfunction at the home gateway such that all devices in the local IoT network can be expected to have network connectivity problems).”).

	As per claim 17, Gupta discloses the method of claim 1, Gupta further discloses wherein detecting the anomaly comprises comparing inbound packet information sent to the first device with inbound packet information sent to the second device (Gupta, Paragraph 0111 recites “For example, in FIG. 11, the distributed architecture 1100 may include a smoke detector 1112 and a thermostat 1114 that may operate in the observer role described above, a refrigerator 1116 and a game console 1118 that may operate in the aggregator role described above, an always-on monitoring device 1110 that may operate in the analyzer role described above, and a network traffic monitor 1120 that may observe behaviors associated with the smoke detector 1112, the thermostat 1114, the refrigerator 1116, the game console 1118, and one or more other devices through messages that the devices transmit over the network (e.g., via network snooping or packet sniffing).”).
	
	As per claim 18, Gupta discloses the method of claim 17, Gupta further discloses wherein detecting the anomaly further comprises comparing source regional information of inbound packet sent to the first device with source regional information of inbound packet sent to second first device (Gupta, Paragraph 0111 recites “For example, in FIG. 11, the distributed architecture 1100 may include a smoke detector 1112 and a thermostat 1114 that may operate in the observer role described above, a refrigerator 1116 and a game console 1118 that may operate in the aggregator role described above, an always-on monitoring device 1110 that may operate in the analyzer role described above, and a network traffic monitor 1120 that may observe behaviors associated with the smoke detector 1112, the thermostat 1114, the refrigerator 1116, the game console 1118, and one or more other devices through messages that the devices transmit over the network (e.g., via network snooping or packet sniffing).”).

	As per claim 19, Gupta discloses the method of claim 1, Gupta further discloses wherein detecting the anomaly comprises comparing outbound packet information sent to the first device with outbound packet information sent to the second device (Gupta, Paragraph 0111 recites “For example, in FIG. 11, the distributed architecture 1100 may include a smoke detector 1112 and a thermostat 1114 that may operate in the observer role described above, a refrigerator 1116 and a game console 1118 that may operate in the aggregator role described above, an always-on monitoring device 1110 that may operate in the analyzer role described above, and a network traffic monitor 1120 that may observe behaviors associated with the smoke detector 1112, the thermostat 1114, the refrigerator 1116, the game console 1118, and one or more other devices through messages that the devices transmit over the network (e.g., via network snooping or packet sniffing).”).

	As per claim 20, Gupta discloses the method of claim 19, Gupta further discloses  wherein detecting the anomaly further comprises comparing destination regional information of outbound packet sent to the first device with destination regional information of outbound packet sent to second first device (Gupta, Paragraph 0111 recites “For example, in FIG. 11, the distributed architecture 1100 may include a smoke detector 1112 and a thermostat 1114 that may operate in the observer role described above, a refrigerator 1116 and a game console 1118 that may operate in the aggregator role described above, an always-on monitoring device 1110 that may operate in the analyzer role described above, and a network traffic monitor 1120 that may observe behaviors associated with the smoke detector 1112, the thermostat 1114, the refrigerator 1116, the game console 1118, and one or more other devices through messages that the devices transmit over the network (e.g., via network snooping or packet sniffing).”).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2016/0261465) in view of Bhatt et al. (US 2018/0234445).

	As per claim 13, Gupta discloses the method of claim 1, but fails to teach wherein detecting the anomaly comprises comparing file hash values of the first device with file hash values of the second device.
	However, in an analogous art Bhatt teaches wherein detecting the anomaly comprises comparing file hash values of the first device with file hash values of the second device (Bhatt, Paragraph 0014 recites “In accordance with example implementations that are described herein, behavior anomalies that are identified by a given behavior anomaly detection engine are associated with context based at least in part on threat intelligence to provide modified anomalies. In this manner, the "modified anomalies" refer to the identified behavior anomalies that have been associated with (enhanced by, enriched by, amplified by, and so forth) context that is provided by the threat intelligence. As examples, behavior anomalies that are detected by the security analysis engine may be associated with such observables as IP addresses, domain names, URLs, email addresses, file hashes, mutexes, autonomous system numbers (ASNs), and so forth, to form corresponding modified behavior anomalies.”).
	It would have been option to a person of ordinary skill in the art, at the earliest effective filing date to use Bhatt’s Characterizing Behavior Anomaly Analysis Performance Based On Threat Intelligence with Gupta’s Behavioral analysis to automate direct and indirect local monitoring of internet of things device health because the use of using hashes is an effective way of determining if there is a difference between data or behavior because the hash would require less data to determine a difference/anomaly.

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2016/0261465) in view of Appel et al. (US 2019/0036948).

	As per claim 14, Gupta discloses the method of claim 1, but fails to teach wherein detecting the anomaly comprises comparing commands input to the first device with commands input to the second device.
	However, in an analogous art Appel teaches wherein detecting the anomaly comprises comparing commands input to the first device with commands input to the second device (Appel, Paragraph 0020 recites “Moreover, the disclosed embodiments provide more efficient and secure detection of anomalous behavior than, for example, analyzing commands received by a vehicle control system.”).
	It would have been option to a person of ordinary skill in the art, at the earliest effective filing date to use Appel’s system and method for connected vehicle cybersecurity with Gupta’s Behavioral analysis to automate direct and indirect local monitoring of internet of things device health because the use of determining command anomalies is done in real-time and can be early action before a cyber-attack can spread.

	As per claim 15, Gupta in combination with Appel teaches the method of claim 14, Appel further teaches wherein detecting the anomaly further comprises comparing a su (substitute) command input to the first device with a su command input (Appel, Paragraph 0020 recites “Moreover, the disclosed embodiments provide more efficient and secure detection of anomalous behavior than, for example, analyzing commands received by a vehicle control system.” Substitute command is merely a type of command and is just an intended use of, where the command type is not an integral part of the action, but merely a possible use of the action).
	It would have been option to a person of ordinary skill in the art, at the earliest effective filing date to use Appel’s system and method for connected vehicle cybersecurity with Gupta’s Behavioral analysis to automate direct and indirect local monitoring of internet of things device health because the use of determining command anomalies is done in real-time and can be early action before a cyber-attack can spread.

	As per claim 16, Gupta in combination with Appel teaches the method of claim 14, Appel further teaches wherein detecting the anomaly further comprises comparing a chmod(change mode) command input to the first device with a chmod command input to the second device (Appel, Paragraph 0020 recites “Moreover, the disclosed embodiments provide more efficient and secure detection of anomalous behavior than, for example, analyzing commands received by a vehicle control system.” Change mode command is merely a type of command and is just an intended use of, where the command type is not an integral part of the action, but merely a possible use of the action).
	It would have been option to a person of ordinary skill in the art, at the earliest effective filing date to use Appel’s system and method for connected vehicle cybersecurity with Gupta’s Behavioral analysis to automate direct and indirect local monitoring of internet of things device health because the use of determining command anomalies is done in real-time and can be early action before a cyber-attack can spread.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439